Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  May 25, 2018                                                                       Stephen J. Markman,
                                                                                                Chief Justice

                                                                                           Brian K. Zahra
                                                                                   Bridget M. McCormack
  153696                                                                                 David F. Viviano
                                                                                     Richard H. Bernstein
                                                                                          Kurtis T. Wilder
                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Justices
            Plaintiff-Appellee,
  v                                                        SC: 153696
                                                           COA: 325449
                                                           Gratiot CC: 14-007061-FH
  DAVID ALLEN SNYDER,
           Defendant-Appellant.

  _____________________________________/

         By order of October 3, 2017, the application for leave to appeal the February 18,
  2016 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Temelkoski (Docket No. 150643). On order of the Court, the case having been
  decided on January 24, 2018, 501 Mich ___ (2018), the application is again considered.
  We direct the Clerk to schedule oral argument on whether to grant the application or take
  other action. MCR 7.305(H)(1).

         We further ORDER the Gratiot Circuit Court, in accordance with Administrative
  Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint the
  State Appellate Defender Office, if feasible, to represent the defendant in this Court. If
  this appointment is not feasible, the trial court shall, within the same time frame, appoint
  other counsel to represent the defendant in this Court.

         The appellant shall file a supplemental brief within 42 days of the date of the order
  appointing counsel, or of the ruling that the defendant is not entitled to appointed counsel,
  addressing: (1) whether the requirements of the Sex Offenders Registration Act (SORA),
  MCL 28.721 et seq., amount to “punishment,” see People v Earl, 495 Mich. 33 (2014),
  see also Does # 1-5 v Snyder, 834 F3d 696, 703-706 (CA 6, 2016), cert den sub nom
  Snyder v John Does # 1-5, 138 S. Ct. 55 (Oct 2, 2017); and (2) whether the defendant’s
  conviction pursuant to MCL 28.729 for failure to register under SORA is an ex post facto
  punishment, where the registry has been made public, and other requirements enacted,
  only after the defendant committed the listed offense that required him to register, US
  Const, art I, § 10; Const 1963, art 1, § 10. In addition to the brief, the appellant shall
                                                                                                               2

electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
the record must provide the appendix page numbers as required by MCR 7.312(B)(1).
The appellee shall file a supplemental brief within 21 days of being served with the
appellant’s brief. The appellee shall also electronically file an appendix, or in the
alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
must be filed by the appellant within 14 days of being served with the appellee’s brief.
The parties should not submit mere restatements of their application papers.

       We direct the Clerk to schedule the oral argument in this case for the same future
session of the Court when it will hear oral argument in People v Tucker (Docket No.
152798).

        The Criminal Defense Attorneys of Michigan, the Prosecuting Attorneys
Association of Michigan, and the American Civil Liberties Union of Michigan are invited
to file briefs amicus curiae. Other persons or groups interested in the determination of
the issues presented in this case may move the Court for permission to file briefs amicus
curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 25, 2018
       a0522
                                                                             Clerk